

	

		II

		109th CONGRESS

		1st Session

		S. 2034

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 17, 2005

			Mr. Kennedy (for himself

			 and Mr. Kerry) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To direct the Secretary of the Interior to

		  conduct a study to evaluate the significance of the Colonel James Barrett Farm

		  in the Commonwealth of Massachusetts and assess the suitability and feasibility

		  of including the farm in the National Park System as part of the Minute Man

		  National Historical Park, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Colonel James Barrett Farm Study Act

			 of 2005.

		2.DefinitionsIn this Act:

			(1)Barrett’s

			 FarmThe term Barrett’s

			 Farm means the Colonel James Barrett Farm listed on the National

			 Register of Historic Places, including the house and buildings on the

			 approximately 6 acres of land in Concord, Massachusetts.

			(2)ParkThe

			 term Park means the Minute Man National Historical Park.

			(3)SecretaryThe term Secretary means the

			 Secretary of the Interior.

			3.Study

			(a)In

			 generalNot later than 2

			 years after the date on which funds are made available to carry out this

			 section, the Secretary shall conduct a boundary study to—

				(1)evaluate the significance of Barrett’s

			 Farm; and

				(2)assess the suitability and feasibility of

			 including Barrett's Farm in the National Park System as part of the

			 Park.

				(b)ContentsThe study conducted under subsection (a)

			 shall include—

				(1)an analysis of—

					(A)the significance of Barrett’s Farm with

			 respect to the Revolutionary War;

					(B)opportunities for public enjoyment of

			 Barrett's Farm as part of the Park; and

					(C)any operational, management, and private

			 property issues that need to be considered if Barrett’s Farm is added to the

			 Park;

					(2)a determination by the Secretary of the

			 feasibility of administering Barrett’s Farm as part of the Park, taking into

			 account the size, configuration, and costs of the expanded Park and any other

			 factors that the Secretary determines to be appropriate; and

				(3)an evaluation of the adequacy of other

			 alternatives for management and resource protection of Barrett’s Farm.

				4.Report

			On completion of the study under section 3,

			 the Secretary shall submit to the Committee on Energy and Natural Resources of

			 the Senate and the Committee on Resources of the House of Representatives a

			 report on the findings of the study.

			

